 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WOODYARD KABEDE,                                 No. 2:18-cv-2140 KJM CKD P
12                          Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    MICHAEL MARTEL, et al.,
15                          Defendants.
16

17           By order filed April 11, 2019, plaintiff’s amended complaint was dismissed and thirty

18   days leave to file a second amended complaint was granted. The thirty-day period has now

19   expired, and plaintiff has not filed a second amended complaint.

20           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written

25   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

27   specified time /////

28   /////
                                                       1
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: May 28, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     kabe2140.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
